Case 1:19-cv-10378-JMF Document 33-11 Filed 02/06/20 Page 1 of 24




           EXHIBIT 11
Case 1:19-cv-10378-JMF Document 33-11 Filed 02/06/20 Page 2 of 24
                                                   AhlTRAK TRUST HS-EDC-I




                        TRUST AGREEMENT


                                   of


                    AMTRAK TRUST HS-EDC-1


                     Dated as of November 6,2000


                                behveen


                     HNB INVESTMENT COW..
                        as Owner Participant


                                  and


                 WILMINGTOIV TRUST CO!tIPANY,
                     in its individual capacity and
                            as Owner Trustee




      Eight (8)Dual Cab, High-Horsepoiver Electric Locomotives and
                     Ten (10) High-speed Trainsets



                    AMTRAK TRUST HS-EDC-1




                                                                     SY 62803ISvlO
           Case 1:19-cv-10378-JMF Document 33-11 Filed 02/06/20 Page 3 of 24



                                                  TABLE OF CONTENTS




ARTICLE I . INTERPRETATION ............................................................................................                     1

     SECTION 1.01
                                          ..
                                  Definitions........................................................................................... 1
     SECTION 1.02                 Rules of Interpretation........................................................................           1

ARTICLE           I1. AUTHORITY TO EXECUTE CERTAIN OPERATIVE
                          DOCUMENTS; DECLARATION OF TRUST BY
                          TRUST COMPAhrY ...........................................................................                        1

     SECTION 2.01                 Creation of Trust; Authority to Execute Documents..........................                               1
     SECTION 2.02                 Declaration of Trust by Trust Company.............................................                       2

ARTICLE 111. ACCEPTANCE A h 9 DELIVERY OF THE EQUIPMENT ............................                                                       2

     SECTION 3.01                 Acceptance of the Equipment .............................................................                2
     SECTION 3.02
                                      ..
                                  Conditions Precedent ..........................................................................          2
     SECTION 3.03                 Authority Without Express Instructions.............................................                      3

ARTICLE IV . PAl’hfENTS ....................................................................................................               3

     SECTION 4.01                 Payments from Trust Estate Only.......................................................                   3
     SECTION 4.02                 Method of Payment .............................................................................          3

ARTICLE V . DISTRIBUTIONS ............................................................................................... 3

     SECTION 5.01                 Distribution of Payments ....................................................................            3

ARTICLE VI . DUTIES OF OWNER TRUSTEE ................................................................                                  1 ....4

     SECTION 6.01                 Notice of Event of Default..................................................................             4
     SECTION 6.02                 Action Upon Instructions ....................................................................             5
     SECTION 6.03                 Indemnification...................................................................................       5
     SECTION 6.04                No Duties Except as Specified............................................................                 5
     SECTION 6.05                No Action Except Under Specified Documents or
                                 Instructions..........................................................................................    6

ARTICLE VI1. ADMINISTRATION OF TRUST ....................................................................                                  6


Tmsl Agrenrienr (Anlrmk Tm$l HS-EDC.1)                            TA-i                                                           h’Y ff?SOIIS V I 0
         Case 1:19-cv-10378-JMF Document 33-11 Filed 02/06/20 Page 4 of 24
                                               TABLE OF CONTENTS
                                                    (continued)

                                                                                                                                      Page

    SECTION 7.01               Acceptance ofTrust and Duties ..........................................................                  6
     SECTION 7.02             Absence of Certain Duties; Furnishing of Documents .......................                                 6
    SECTION 7.03              No Representations or Warranties as to the Equipment or
                              Documents ..........................................................................................       7
    SECTION 7.04              No Segregation of Monies; No Interest ..............................................                       8
    SECTION 7.05              Reliance; Advice of Counsel ..............................................................                 8
    SECTION 7.06               Not Acting in Individual Capacity .................................................                   1....8
    SECTION 7.07              Book and Records; Tax Returns .........................................................                    9
    SECTION 7.08              Fixed Investment Trust .......................................................................             9

ARTICLE VI11. Ih’DEMNIFICATION OF TRUST COMPANY BY O b ’ E R
                   PARTICPANT ...................................................................................                        9

    SECTION 8.01              Owner Participant to Indemnify Trust Company ................................                              9

ARTICLE IX . TERMINATION OF TRUST AGREEMENT ................................................                                           11
                                  . .
    SECTION 9.01              Termmatlon of Trust Agreement ......................................................                     11
    SECTION 9.02              Termination at Option of Owner Participant ....................................                          11
    SECTION 9.03              Actions by Owner Trustee upon Termination ..................................                             11

ARTICLE X . SUCCESSOR OWNER TRUSTEES, CO-OWNER OWNER
                 TRUSTEES AND SEPARATE OWNER TRUSTEES ...................12

    SECTION 10.01             Resignation or Removal of Owner Trustee; Appointment
                              of Successor......................................................................................       12
    SECTION 10.02             Co-Owner Trustees and Separate Owner Trustees...........................                                 13

ARTICLE XI . SUPPLEMENTS AND AMENDMENTS.......................................................                                         14

    SECTION 1 1.01            Supplements and Amendments .........................................................                     14
    SECTION 11.02             Limitation on Amendments ..............................................................                  14

ARTICLE SI1. TRANSFER OF INTEREST OF OWNER PARTICIPANT .........................                                                       14

    SECTION 12.01             Transfer of Interest of Owner Participant .........................................                      14
    SECTION 12.01             Transferee’s Agreemcnt ....................................................................              14



                                                             TA .ii                                                         NY %703IS “10
          Case 1:19-cv-10378-JMF Document 33-11 Filed 02/06/20 Page 5 of 24
                                                 TABLE OF CONTENTS
                                                      (continued)

                                                                                                                                        Page

ARTICLE XI11. MISCELLANEOUS .....................................................................................                       15

    SECTION 13.01              No Legal Title to Trust Estate in Owner Participant ........................                             15
    SECTION 13.02              Sale of Equipment by Owner Trustee Binding .................................                             15
    SECTION 13.03              Limitations on Rights of Others........................................................                  15
    SECTION 13.04              Notices ..............................................................................................   15
                                            ..
    SECTION 13.05              Severability.......................................................................................      15
    SECTION 13.06              Limitation on Owner Participant’s Liability .....................................                        15
    SECTION 13.07              Separate Counterparts.......................................................................             16
    SECTION 13.0s              Successors and Assigns .....................................................................             16
    SECTION 13.09              Headings ........................................................................................... 16
    SECTION 13.10              GOVERNING LAW .........................................................................                  16
    SECTION 13.11              Performance by Owner Participant...................................................                      16
    SECTION 13.12              Waivers .............................................................................................    16
                                       ..
    SECTION 13.13              Administration of Trust .....................................................................            16




                                                                TA .iii
        Case 1:19-cv-10378-JMF Document 33-11 Filed 02/06/20 Page 6 of 24



                                    TRUST AGREEMENT

                                (AMTRAK TRUST HS-EDC-I)


              This TRUST AGREEMENT (AMTRAK TRUST HS-EDC-1) (this “Agreerrierif”)
dated as of November 6 , 2000 between HNE? IhVESTMENT CORP., a Delaware corporation
(the “ O w w furficiparif”), and WILMINGTON TRUST Company, a Delaware banking
corporation (“Trust Cornpay;’, and in its capacity as trustee hereunder, together with its
permitted successors and assigns, ”Uwier Trustee”).

                                      WITNESSETH:

              WHEREAS, Owner Participant and Owner Trustee desire to form Amtrak Trust
HS-EDC-1, a statutory business trust pursuant to the Delaware Business Trust Act, 12 Del. C. c.
38 (the “Delaware Acf”), for the purpose of holding legal title to the Trust Estate; and

             WHEREAS, Trust Company is willing to act and serve as trustee under this Trust
Agreement and accepts the trusts created hereby, subject to the ternis and conditions of this Trust
Agreement.

               NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants expressed herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as follows:

                                         ARTICLE I.
                                      INTERPRETATION

               SECTION 1.01 Definitions. Capitalized terms and phrases used and not
otherwise defined herein shall for all purposes of this Agreement have the respective meanings
specified therefor in Annex A to that certain Participation Agreement (Amtrak Trust HS-EDC-
I), dated as of the date hereof, among National Railroad Passenger Corporation, a corporation
organized under the Rail Passenger Services Act and the laws of the District of Columbia, Owner
Participant, Export Development ‘Corporation, as Loan Participant, Allfirst Bank, as Indenture
Trustee, Amtrak Trust HS-EDC-I, and the Trust Company.

              SECTION 1.02 Rules of Interpretation. The Rules of Interpretation set forth
in Annex A to the Participation Agreement apply to this Agreement.

                              ARTICLE 11.
          AUTHORITY TO EXECUTE CERTAIN OPERATIVE DOCUMENTS;
               DECLARATION OF TRUST BY TRUST CORIPAiW

                SECTION 2.01 Creation of Trust: Authoritv to Execute Documents. It is
the intention of the parties hereto to form a statutory business trust pursuant to the Delaware Act
for the purpose of facilitating the transactions contemplated by the Operative Documents and
that this Trust Agreement shall constitute the governing instrument of such statutory business
           Case 1:19-cv-10378-JMF Document 33-11 Filed 02/06/20 Page 7 of 24



trust. Upon (i) execution and delivery of this Trust Agreement by the parties hereto, and (ii) the
filing of a certificate of trust in the form set forth as Exhibit A attached hereto (the “Cerrificare of
Trrtsi”) with the Office of the Secretary of State of the State of Delaware (the “Secreran! of
Slaie”), there is hereby created a trust to be known as the “Amtrak Trust HS-EDC-1” (the
“Tritsr”), in which name Owner Trustee may conduct the activities of the Trust, make and
execute contrac.ts and other instruments on behalf of the Trust and sue and be sued on behalf of
the Trust. Owner Participant hereby authorizes and directs Owner Trustee to execute and to
cause to be f i l d w i t h the Secretary of State the Certificate of Trust, and to execute and to cause
to be filed with the Secretary of State such certificates as may, from time to time, be required
under the Delaware Act.

               (b)     Owner Participant hereby authorizes and directs Owner Trustee (i) to
execute and deliver in the name and on behalf of the Operative Documents and any other
agreements, instruments. certificates, financing statements, documents and other writings or
records necessary, convenient or incidental to, or conteniplated by transactions set forth herein or
therein to which the Trust is a party, all in the respective forms thereof delivered from time to
time by Owner Participant to Owner Trustee for execution and delivery, (ii) subject to the ternis
hereof, to exercise the rights (upon instructions received from Owner Participant) and perfomi
the duties of the Trust and Owner Trustee under said Operative Documents and all other
agreements or instruments, including without limitation, all of the items referred to in clause (i)
above in accordance with the terms thereof and (iii) subject to the terms hereof and thereof, to
take such other action in connection with the foregoing as Owner Participant may from time to
time direct.

               SECTION 2.02 Declaration of Trust bv Trust Cornpanv. Trust Company
hereby declares that it will hold in the name of the Trust all estate, right, title and interest of the
Trust in and to the Trust Estate upon the trust hereinafter set forth for the use and benefit of
Owner Participant.

                                               ARTICLE 111.
                                      ACCEPTANCE AND DELIVERY OF
                                            T H E EQUIPhlENT

               SECTION 3.01 Acceptance of the Eauipment. Owner Participant hereby
authorizes and directs Owner Trustee to, and Owner Trustee agrees that on each Closing Date it
will on behalf of the Trust, subject to due compliance with the terms of Section 3.02 hereof, take
such actions as are required of Owner Trustee on behalf of the Trust hereunder or under the other
Operative Documents.

               SECTION 3.02 Conditions Precedent. The right and obligation of Owner
Trustee lo take the actions required by Section 3.01 hereof on behalf of the Trust on each Closing
Date shall be subject to the following conditions precedent:

               (a)     The Trust shall have received from Amtrak notice of delivery of the Units
to be delivered on such Closing Date (or shall have waived receipt of such notice) in accordance
with Section 3.1 of the Participation Agreement; and



Trust .4grer!n<nr(Anirrnk Tmrr HS-EDC-I)        TA-2                                       NY g2s031s V I 0
          Case 1:19-cv-10378-JMF Document 33-11 Filed 02/06/20 Page 8 of 24



               (b)   Owner Participant shall have made available to the Trust the full amount
of the aggregate Owner Participant's Commitment with respect to the Units to be delivered on
such Closing Date, in immediately available funds, in accordance with Section 2 of the
Participation Agreement.

               SECTION 3.03 Authoritv Without Express Instructions. Owner Trustee,
without necessity of further instructions From Owner Participant, is hereby authorized and
directed by Owner Participant to, upon satisfaction of the conditions precedent set forth in
Section 3.02 hereof, take on behalf of the Trust all action specified in Section 2 of the
Participation Agreement as action to be taken by the Trust.

                                               ARTICLE IV.
                                               PAYMENTS

                SECTION 4.01 Pavments from Trust Estate Onlv. Except as otherwise
permitted herein, all payments to be made by Owner Trustee on behalf of the Trust under this
Agreement shall be made only from the income and the proceeds from the Trust Estate and only
to the extent that Owner Trustee shall have received income or proceeds from the Trust Estate.

               SECTION 4.02 Method of Pavment.               All amounts payable to Owner
Participant by Owner Trustee on behalf of the Trust pursuant to this Agreement or the Indenture
shall be paid or caused to be paid by Owner Trustee to Owner Participant or its designee by wire
transfer of such amount in immediately available funds to such account or accounts of Owner
Participant as Owner Participant may designate from time to time in writing to Owner Trustee
and if no such direction shall have been given, by check of Trust Company payable to the order
of Owner Participant and mailed to Owner Participant at its address determined pursuant to
Section 13.04 hereof.

                                               ARTICLE V.
                                             DISTRIBUTIONS

                   SECTION 5.01          Distribution of Pavments.

               (a)    Payments to Indenture Trustee. Until the Lien of the Indenture shall have
been discharged pursuant to Section 10.01 thereof, all Base Rent, Supplemental Rent, insurance
proceeds and requisition or other payments of any kind (other than payments that are E'xcepted
Payments) for or with respect to the Units or otherwise included in the Trust Estate that are
payable to the Trust or to Owner Trustee on its behalf shall be payable directly to Indenture
Trustee at Allfirst Bank, 25 South Charles Street, Mail Code 101-591, Baltimore, Maryland
21201, ABA No. 0520001 13, Credit Trust Receipts Account No. 090-02-764, Reference:
Anitrak Trust HS-EDC-1, Attn. Robert D. Brown, with a copy of the wire instructions to be
provided to Lessor, and Indenture Trustee will acknowledge receipt thereof to Lessor on the date
received or at such other address andor to the attention of such other department as Indenture
Trustee shall from time to time designate by notice in writing to the other parties hereto, or if
received by Owner Trustee, the Trust or any other party shall forthwith upon receipt be paid over
to Indenture Trustee without deduction, set-off or adjustment of any kind for distribution in
accordance with the provisions of Article I11 of the Indenture.

Trust Agreenwnr I.4mrrol Tnw HS-EDC-I)             TA-3                              NY t1280315 v10
         Case 1:19-cv-10378-JMF Document 33-11 Filed 02/06/20 Page 9 of 24



                (b)    Payments to Owner Trustee, Other Parties. (i) After the Indenture shall
have been discharged pursuant thereto, any payment of the type referred to in Section 5.01(a)
hereof (other than Excepted Payments) received by the Trust or by Owner Trustee on its behalf,
(ii) any payments received from Indenture Trustee other than as specified in Section 5.01(c)
hereof, and (iii) any other amount received as part of the Trust Estate and for the application or
distribution of which no provision is made herein, shall be distributed forthwith upon receipt by
Owner Trustee in the following order of priority: first, so much of such payment as shall be
required to reimburse Owner Trustee for any expenses not otherwise reimbursed as to which
Owner Trustee is entitled to be so reimbursed pursuant to the provisions hereof shall be retained
by Owner Trustee; &,          so much of the remainder for which provision as to the application
thereof is contained in the Lease or any of the other Operative Documents shall be applied and
distributed in accordance with the terms of the Lease or such other Operative Document, to the
extent such remainder was not previously paid pursuant to the terms of such other Operative
Documents; and      m.  the balance, if any, shall be promptly paid to Owner Participant.

               (c)   Escepted Pawents. Any payment that is an Excepted Payment rec.eived
by the Trust or by Owner Trustee on its behalf shall be paid by Owner Trustee to the Person to
whom such payment is payable under the provisions of the Participation Agreement or any other
Operative Document.

               (d)    Distribution of Insuranc.e Proceeds. Any proceeds of any insurance for
property damage or loss not constituting a Casualty Occurrence with respect to the Units
received by the Trust or by Owner Trustee on its behalf shall be applied as provided in Section
S.2 of the Lease.
                                              ARTICLE VI.
                                       DUTIES OF OWNER TRUSTEE

                SECT10N6.01 Notice of Event of Default. If Owner Trustee shall have
knowledge of a Lease Default, a Lease Event of Default, an Indenture Default or an Indenture
Event of Default, Owner Trustee shall give prompt written notice thereof to Owner Participant,
Indenture Trustee, Loan Participant, Equity Guarantor, and Amtrak. Subject to the terms of
Section 6.03 hereof, Owner Trustee shall take action or shall refrain from taking such action, not
inconsistent with the provisions of the Lease, the Indenture, or the Participation Agreement with
respect to a Lease Event of Default or an Indenture Event of Default as Owner Trustee shall be
directed in writing by Owner Participant. If Owner Trustee shall not have received instructions
as above provided within 20 days after giving notice of such Lease Event of Default or Indenture
Event of Default to Owner Participant, Owner Trustee may, but shall be under no duty to, take or
refrain from taking any action, not inconsistent with the provisions of the Lease, the Indenture,
and the Participation Agreement, with respect to such Lease Event of Default or Indenture Event
of Default, as it shall deem advisable in the best interests of Owner Participant. For all purposes
of this Agreement, the Lease and the other Operative Documents, in the absence of actual
knowledge by a Responsible Officer of the Corporate Trust Administration of Owner Trustee in
his or her capacity as such, Owner Trustee shall not be deemed to have knowledge of a Lease
Event of Default, Lease Default, Indenture Event of Default or Indenture Default unless notified
in writing by or on behalf of any Note Holder, Indenture Trustee, Owner Participant or Amtrak.



Tnm Agrrztwnl IAnmok Trurr HS-EDC-I)            TA-4                                   NY 1260315 "10
       Case 1:19-cv-10378-JMF Document 33-11 Filed 02/06/20 Page 10 of 24



                SECTION 6.02 Action Upon Instructions. Subject to the terms of Sections
6.01 and 6.03 hereof, upon the written instructions of Owner Participant, Owner Trustee shall
take or refrain from taking such action or actions, not inconsistent with the provisions of the
Lease, the Indenture or the Participation Agreement as may be specified in such instructions.
Notwithstanding the foregoing, if Owner Trustee is unsure of the application of any provision of
this Agreement or any other agreement relating to the transactions contemplated hereby or by
any other Operative Document, Owner Trustee promptly shall request and rely upon instructions
of Owner Participant; provided, that, if Owner Trustee shall not have received instructions from
Owner Participant pursuant to such a request within 20 days after the date of such a request, or
by such later date as may be specified by Owner Participant, Owner Trustee shall not be liable
for any act or failure to act, except in the event of its own willful misconduct or gross negligence
or with respect to any of the other matters specified in Section 7.01 hereof.

                SECTION 6.03 Indemnification. Owner Trustee shall not be required to take
or refrain from taking any action under this Agreement or any other Operative Document (other
than the actions specified in the first sentence of Section 6.01 hereof or the last sentence of
Section 6.04 hereof and other than as expressly provided in any Operative Document) unless
Amtrak shall have undertaken to indemnify Owner Trustee as provided for in the Participation
Agreement, or if Owner Trustee reasonably believes such indemnity to be inadequate (together
with its detailed explanation supporting such determination), by Owner Participant, in a manner
and form reasonably satisfactory to Owner Trustee, against any liability or reasonable
out-of-pocket fee, cost or expense (including reasonable counsel fees and disbursements) that
may be incurred or charged in connection therewith other than such as may result from the
willful misconduct or gross negligence of Owner Trustee or Trust Company or are excluded
from Owner Participant’s indemnity in Section 8.01 hereof; and, if Owner Participant shall have
directed Owner Trustee to take or refrain from taking any action under any Operative Document,
and Owner Trustee provides Owner Participant with written notice that Owner Trustee
reasonably believes Amtrak’s indemnity under the Participation Agreement to be inadequate
(together with its detailed explanation supporting such determination), Owner Participant agrees
to furnish such indemnity as shall be reasonably satisfactory to Owner Trustee (it being
understood that the undertaking of indemnification by Owner Participant as set forth in Section
8.01 hereof shall apply to any such direction and shall be satisfactory under this sentence).
Owner Trustee shall not be required to take any action under any Operative Document if Owner
Trustee shall reasonably determine, or shall have been advised by counsel, that such action is
likely to result in personal liability, is contrary to the terms hereof or of any Operative
Document, or is contrary to law.

                SECTION 6.04 No Duties Escept as Specified. Owner Trustee shall not have
any duty or obligation to manage, control, use, make any payment in respect of, record, insure,
inspect, sell, dispose of or otherwise deal with the Equipment or any other part of the Trust
Estate, or to otherwise take or refrain from taking any action under, or in connection with any
Operative Document, except as expressly required by the ternis of this Agreement or such
Operative Document or in written instructions from Owner Participant received pursuant to the
ternis of Section 6.01 or 6.02 hereof; and no implied duties or obligations shall be read into this
Agreement against Owner Trustee. Notwithstanding anything herein or in any other Operative
Document to the contrary, Trust Company nevertheless agrees that it shall, at its own cost and
expense, promptly take all action as may be necessary to duly discharge any Liens upon (i) any
          Case 1:19-cv-10378-JMF Document 33-11 Filed 02/06/20 Page 11 of 24



part of the Trust Estate or the trust created hereby that result from actions by or claims against
Trust Company not related to the transactions contemplated by the Operative Documents and (ii)
any properties of Owner Trustee assigned, pledged or mortgaged as part of the Trust Indenture
Estate, that result from acts by or claims against Trust Company not related to the transactions
contemplated by the Operative Documents.

              SECTION 6.05 No Action Except Under Specified Documents or
Instructions. Trust Company agrees that it will not either individually or as Owner Trustee
manage, control, use, sell, dispose of or othenvise deal with the Equipment or any other part of
the Trust Estate except (i) as required by the terms of any Operative Document, (ii) in
accordance with the powers granted to, or the authority conferred upon, Trust Company pursuant
to this Agreement or (iii) in accordance with the express ternis hereof or with written instructions
from Owner Participant pursuant to Section 6.01 or 6.02 hereof.

                                                  ARTICLE VII.
                                           ADXIINISTRATION OF TRUST

                  SECTION 7.01 Acceptance o f Trust and Duties. Trust Company accepts the
trust hereby created and agrees to perform the same upon the terms of this Agreement. Trust
Company also agrees to receive and disburse all monies received by it constituting part of the
Trust Estate upon the terms of this Agreement and the other Operative Documents. Trust
Company shall not be answerable or accountable under any circumstances, except (i) for its own
willful misconduct or gross negligence, (ii) for the inaccuracy of any representation or warranty
of. or breac.h of any covenant by, it, contained in Section 7.03 hereof, or in any of the other
Operative Documents, and made expressly in its individual capacity, (iii) for Trust Company's
failure to use ordinary care to disburse funds actually received by it in accordance with the terms
of the Trust Agreement, (iv) as arising from the failure by Trust Company to perform obligations
expressly undertaken by it in the last sentence of Section 6.04 hereof, in Section 6.05 and the last
sentence of 13.03 hereof, (v) for any taxes on. based upon or measured by any fees, commissions
or compensation received by Trust Company for acting as Owner Trustee in connection with any
of the transactions contemplated by the Operative Documents, (vi) the costs, expenses, taxes and
other charges payable in connection with amendments, supplements, waivers or consents relating
to the Operative Documents to the extent requested by the Trust Company, (vii) all costs,
expenses, taxes and other charges incurred by any Person, to the extent that Trust Company shall
have expressly agreed in any Operative Document to bear such expenses,'costs, taxes or charges,
(viii) for all reasonable costs, expenses, taxes and other charges incurred as a direct result of the
resignation without cause or removal for cause (such cause to be based solely on the occurrence
of events referred to in clauses (i), (ii), (iii) and (iv) of this Section 7.01) or any merger,
conversion or consolidation involving, the Trust Company, or any appointment of a co-trustee or
separate trustee at the Trust Company's request and (is) for any voluntary or involuntary petition
in bankruptcy, insolvency, conservatorship, reorganization, liquidation or winding up of the
Trust Company.

                    SECTION 7.02            Absence of Certain Duties: Furnishing o f Documents.

               (a)   Except in accordance with written instructions furnished pursuant to
Sections 6.01 and 6.02 hereof and except as provided in, and without limiting the generality of,


Tmrr .Agr<eniznr Irlnirml Tmrr HS-EDC-I)              TA-6                                 NY #?80315v10
         Case 1:19-cv-10378-JMF Document 33-11 Filed 02/06/20 Page 12 of 24



the last sentence of Section 6.04 hereof or Section 6.05 and, with respect to any successor Owner
Trustee, the last sentence of Section IO.Ol(b) hereof, Owner Trustee shall have no duty (i) to
cause any recording or filing of any Operative Document or any other document or of any
supplement to any thereof or to cause the maintenance of any such recording or filing or any
other filing of reports with the STB or other governmental agencies, except that Owner Trustee
shall, on behalf of the Trust, pursuant to written directions from Amtrak, Owner Participant or
Indenture Trustee, to the extent consistent with the ternis hereof and of the Operative
Documents, and to the extent that such reports in execution form are supplied by such directing
party pursuant to any of the Operative Documents, execute and timely submit (and furnish
Owner Participant with a copy ot) any and all reports relating to the Equipment that may from
time to time be required by the AAR, STB or any government or Governmental Authority having
jurisdiction, (ii) to see to any insurance on the Equipment or to effect or maintain any such
insurance, whether or not Amtrak shall be in default with respect thereto, other than to forward to
Owner Participant copies of all reports and other written information which it receives from
Amtrak pursuant to Section S.l'of the Lease or from any other Person regarding the insurance
required under the Lease, (iii) to see to the payment or discharge of any tax, assessment or other
governmental charge or any Lien or encumbrance of any kind owing with respect to, assessed or
levied against any part of the Trust Estate or the Trust Indenture Estate, except for Liens
resulting from actions by or claims against Trust Company not related to the transactions
contemplated by the Operative Documents, (iv) to confirni, verify or inquire into the failure to
receive any financial statements of Amtrak, (v) to inspect Amtrak's books and records with
respect to the Equipment or (vi) to execute or file any financing statement, continuation
 statement or any similar document unless it shall have received written instructions from Owner
 Participant and such documents are in execution form.

               (b)    Owner Trustee will furnish to Owner Participant, promptly upon receipt
thereof, duplicates or copies of all reports, notices, requests, demands, certificates, financial
statements, opinions and any other instruments furnished to the Trust or Owner Trustee on its
behalf hereunder or under the Operative Documents, unless by the express terms of any
Operative Document a copy of the same is required to be furnished by some other Person to
Owner Participant, and a Responsible Officer in the Corporate Trust Administration of Owner
Trustee has determined that a Responsible Officer of Owner Participant has already received
such instruments. Owner Trustee will furnish to Indenture Trustee the notices and other
instruments required to be furnished by the Trust pursuant to the Indenture as provided therein.

               SECTION 7.03 N o ReDresentations or Warranties as to the Equipment or
Documents. NEITHER TRUST COMPANY NOR THE TRUST MAKES OR SHALL BE
DEEMED TO HAVE MADE (i) ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, AS TO THE TITLE, VALUE, QUALITY, DURABILITY, COiMPLIANCE WITH
SPECIFICATIONS, CONDITION, DESIGN, OPERATION, MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR USE OR PURPOSE OF THE EQUIPMENT OR ANY
OTHER REPRESENTATION OR WARRANTY, EXPRESS OR IMPLED, WITH RESPECT
TO ANY UNITS OF EQUIPMENT (except as expressly set forth in the Participation Agreement
or the Indenture), except that Trust Company hereby represents and warrants to Owner
Participant that the Trust shall have received such title in the Equipment as shall have been
conveyed to it by Amtrak and that it will comply with the last sentence of Section 6.01 hereof
and (ii) any representation or warranty as to the validity, legality or enforceability of any


Trust Agreement (Anirrak Tmst HS-EDC-I)       TA-7                                     NY #?803ISvIO
         Case 1:19-cv-10378-JMF Document 33-11 Filed 02/06/20 Page 13 of 24



Operative Document to which the Trust is a party, or as to the correctness of any statement
contained in any such Operative Document, except to the extent that any such statement is
expressly made therein as a representation by Trust Company and except that Trust Company
hereby represents and warrants that this Agreement has been, and (assuming due authorization,
execution and delivery by Owner Participant of this Agreement) the Operative Documents to
which the Trust is a party have been (or at the time of execution and delivery of any such
instrument by the Trust or Trust Company hereunder or pursuant to the terms of the Participation
Agreement that such an instrument will be), duly executed and delivered by one of its officers
who is or will be, as the case may be, duly authorized to execute and deliver such instruments on
behalf of Trust Company or the Trust, as the case may be.

               SECTION 7.03 No Seereeation of Monies; No Interest. Except as otherwise
provided herein or in the Lease or the Indenture, monies received by the Trust or Owner Trustee
on its behalf hereunder need not be segregated in any manner except to the extent required by
law, and may be deposited under such general conditions as may be prescribed by law, and
neither Trust Company nor 0wne.r Trustee shall be liable for any interest thereon except as
expressly provided for in any of the Operative Documents or as niay be agreed to by Trust
Company or Owner Trustee.

                SECTION 7.05 Reliance; Advice of Counsel. Owner Trustee shall incur no
liability to anyone in acting in reliance upon any signature, instrument, notice, resolution,
request, consent, order, certificate, report, opinion, bond or other document or paper reasonably
believed by it to be genuine and reasonably believed by it to be signed by the proper party or
parties. Owner Trustee may accept a certified copy of a resolution of the board of directors or
other governing body of any Person as conclusive evidence that such resolution has been duly
adopted by such body and that the same is in full force and effect. As to any fact or matter the
manner of ascertainment of which is not specifically described herein, Owner Trustee may for all
purposes hereof rely on a certificate signed by the president, any vice-president, the treasurer, an
assistant treasurer, the secretary or an assistant secretary of the appropriate Person, as to such
fact or matter, and such certificate shall constitute full protection to Owner Trustee for any action
taken or omitted to be taken by it in good faith in reliance thereon. In the administration of the
trust hereunder, Owner Trustee may execute the trust or any of the powers hereof and perform its
powers and duties hereunder directly or through agents or attorneys and may, at the expense of
the Trust Estate, consult with counsel or, upon obtaining the written consent of Owner
Participant, accountants and other skilled Persons to be selected and employed by it. Owner
Trustee shall not be liable for anything done, suffered or omitted in good faith by it in
accordance with the advice or opinion of any such counsel, accountants or other skilled Persons
and Owner Trustee shall not be liable for the negligence of any such agent, attorney, counsel,
accountant or other skilled Person appointed by it with due care hereunder.

              SECTION 7.06 Not Acting in Individual Capacih.. In acting under the
Operative Documents, Trust Company acts solely as trustee hereunder and not in its individual
capacity except as othenvise expressly provided herein or therein; and, except as provided herein
or in any other Operative Document, all Persons having any claim against Trust Company,
Owner Trustee or the Trust by reason of the transactions contemplated by the Operative
Documents shall look only to the Trust Estate for payment or satisfaction thereof, except as



Tmsl Agreeinmr (Amrmk Tmul HS-EDC-I)          TA-8                                      NY f1280315 "10
         Case 1:19-cv-10378-JMF Document 33-11 Filed 02/06/20 Page 14 of 24



specifically provided in this Article VI1 and except to the extent that Trust Company shall have
acted in its individual capac.ity.

                SECTION 7.07 Book and Records; Tax Returns. Owner Trustee shall be
responsible for the keeping of all customary books and records relating to the receipt and
disbursement of all monies under this Agreement or any agreement contemplated hereby. Owner
Trustee shall file an application with the Internal Revenue Service for a taxpayer identification
number with respect to the Trust created hereby and prepare or cause to be prepared and sign
and/or.file at the written instruction of Owner Participant, the federal fiduciary tax return with
respect to Taxes due and payable by the Trust created hereby in connection with the transactions
contemplated hereby or by any other Operative Doc.ument; provided, however, that. Owner
Trustee shall send a copy of the completed return to Owner Participant not more than 60 nor less
than 10 Business Days prior to the due date of the return, assuming that Owner Participant has
made a timely request for such return. Owner Participant, upon request by Owner Trustee, shall
furnish Owner Trustee with all such information as may be reasonably required from Owner
Participant in connection with the preparation of such tax returns. Owner Trustee shall keep
copies of all returns delivered to or filed by it. Notwithstanding the foregoing, Trust Company
will, at its own expense, prepare or cause to be prepared, executed and filed, all income tax
returns required to be filed by Trust Company with respect to taxes upon, based upon or
measured by the receipt (actual, imputed or accrued, direct or indirect) by Trust Company of any
fees, conunission or other compensation paid to Trust Company in connection with any of the
transactions contemplated by the Operative Documents. Owner Participant agrees to provide to
Trust Company the taxpayer identification number of Owner Participant and, in the case of any
transfer by Owner Participant of its interest hereunder, the taxpayer identification number, name
and address of the transferee and a specification of the percentage interest being transferred.

              SECTION 7.08 Fixed Investment Trust. Notwithstanding anything herein to
the contrary, Owner Trustee shall not be authorized and shall have no power to "vary the
investment" of Owner Participant within the meaning of Treasury Regulation
Section 301.7701-4(~)(1).

                             ARTICLE V111.
        INDEMNIFICATION OF TRUST COMPANY BY OWNER PARTICIPANT

                SECTION 8.01 Owner Participant to Indemnifv Trust Company. Owner
Participant agrees to assume liability for, and to indemnify, protect, save and keep harmless
Trust Company and its successors, assipns from and against, any and all liabilities, obligations,
losses, damages, penalties, taxes (excluding any taxes payable by Trust Company based on or
measured by any compensation received by Trust Company for its services hereunder), claims,
actions, suits, costs, expenses or disbursements (including reasonable legal fees and expenses),
(collectively, "Expenses") of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against Trust Company (but only if and to the extent Trust Company is
not indemnified therefor by Amtrak under the Lease or under any Operative Document or by any
other Person within a reasonable time after demand therefor) in any way relating to or arising out
of the Trust Estate or any of the properties included therein and the administration of the Trust
Estate or the action or inaction of Owner Trustee hereunder or under the Operative Documents,
except only that Owner Participant shall not be required to indemnify Trust Company for

Tmsl Agreenwnr (Anmnl TmsI HS-EDC-I)         TA-9                                     SY t1280lIS "10
       Case 1:19-cv-10378-JMF Document 33-11 Filed 02/06/20 Page 15 of 24



Expenses (i) arising or resulting from any of the matters described in the third sentence of
Section 7.01 (the provisions of which third sentence, for the purposes of this Section 8.01, will
apply to Owner Trustee as well as to the Trust Company), (ii) attributable to acts or events that
occur after the termination of this Agreement and the completion of the actions to be taken by
Owner Trustee pursuant to Section 9.03 hereof following such termination, (iii) arising out of or
resulting from the failure by Trust Company to perform or observe any agreements, covenants or
conditions on its part to be performed or observed in any of the Operative Documents or to apply
funds in accordance herewith or resulting because any representation or warranty of Trust
Company contained in any Operative Document proves to be untrue or inaccurate (iv) otherwise
excluded by the ternis of Section 6.2(i) of the Participation Agreement from Amtrak’s general
indemnity obligations to Trust Company (disregarding for purposes of this Section 8.01; clauses
(a), (d) (to the extent attributable to Owner Participant), (0 (to the extent attributable to Owner
Participant or an Owner Participant’s Lien), and (i) (to the extent such amendments,
supplements, waivers or consents are attributable to Owner Participant) or otherwise excluded by
the terms of Section 6.l(i) of the Participation Agreement from Amtrak’s general tax indemnity
to Trust Company (disregarding for purposes of this Section 8.01, clauses (c) (to the extent a
transfer is requested by Owner Participant) (e) and (m) (to the extent attributable to Owner
Participant or an Owner Participant Lien) of Section 6.l(i) of the Participation Agreement), and
(v) arising as a result of Taxes based on or measured by compensation requested by Trust
Company, for acting as Owner Trustee or for Taxes solely resulting from the gross negligence or
willful misconduct of Trust Company or Owner Trustee; provided, however, that no Expenses
shall be excluded from indemnification hereunder if such Expense is (a) the result of any breach
of Owner Participants’ representations, warranties or covenants set forth in any of the Operative
Documents or (b) any act or omission of Owner Participant or Owner Trustee in accordance with
the specific written directions of Owner Participant, unless, in each case such Expense is the
result of any of the circumstances described in clauses (i) and (v) above. Notwithstanding
anything herein or in any other Operative Document to the contrary, Owner Trustee shall not be
entitled to make any claim against Owner Participant or the Trust Estate for any Expenses, unless
and until (i) Owner Trustee or Trust Company has made written demand therefor to Amtrak or
such other Person, as the case may be, in accordance with the applicable terms of the Operative
Documents and used its reasonable best efforts to collect all such amounts from such party or
beneficiary and (ii) a reasonable period of time after written demand therefor has passed (but no
less than 30 days thereafter) without payment to Owner Trustee of such Expenses. Each of the
Expenses shall be evidenced by appropriate bills or invoices and approved by Owner Participant
prior to Owner Trustee’s incurring the same (if reasonably practicable), and Owner Participant
shall have the right to receive and review any substantiation relating to any Expenses as it may
reasonably request prior to approving the same for the purposes hereof. Owner Participant shall
be subrogated to any right of the Person indeninified pursuant to this Section 8.01 in respect of
the matter as to which such indemnity was paid. Should Owner Trustee or Trust Company, as
the case may be, receive any refund, in whole or in part, with respect to any of the liabilities or
obligations constituting Expenses, paid by Owner Participant pursuant to the terms of this
Agreement or any other Operative Document, such Indemnitee or payee, as the case may be,
promptly shall pay to Owner Participant the full amount of such refund (but not exceeding the
amount of Expenses so paid by Owner Trustee), together with any interest actually received with
respect to such amount for the period between the date on which such indemnification or other
payment was made and the date on which such refund was received.



                                                                                       NY 62803I5 v10
           Case 1:19-cv-10378-JMF Document 33-11 Filed 02/06/20 Page 16 of 24



                                              ARTICLE IX.
                                    TERMINATION OF TRUST AGREEMENT

                SECTION 9.01 Termination of Trust Aereement. This Agreement and the
Trust shall terminate and the Trust Estate shall, subject to the Indenture and Article V hereof, be
distributed to Owner Participant, and this Agreement shall be of no further force or effect, upon
the earlier to occur of (i) the written request of Owner Participant following the sale or other
final disposition by Indenture Trustee or Owner Trustee, as the case may be, of all property
constituting any part of the Trust Indenture Estate and the Trust Estate and the final distribution
by Indenture Trustee or Owner Trustee, as the case may be, of all monies or other property or
proceeds constituting any part of the Trust Indenture Estate and the Trust Estate in accordance
with the terms of the Indenture and Article V hereof, if at such time Amtrak shall have fully
complied with all the ternis of the Lease and the Participation Agreement and (ii) 110 years after
the date of the earlier execution of this Agreement by either party hereto, but if this Agreement
and the trust created hereby shall be or become valid under Applicable Law for a period
subsequent to the 110Ihanniversary of such execution (or, without limiting the generality of the
foregoing, if legislation shall become effective providing for the validity or permitting the
effective grant of such rights, privileges and options for a period in gross exceeding the period
for which such rights, privileges and options are hereinabove stated to extend and be valid), then
such rights, privileges or options shall not terminate as aforesaid but shall extend to and continue
in effect, but only if such nontermination and extension shall then be valid under Applicable
Law, until such time as the same shall, under Applicable Law, cease to be valid.

                SECTION 9.02 Termination at Option of Owner Participant.                      The
provisions of Section 9.01 notwithstanding, this Agreement and the Trust shall terminate and the
Trust Estate shall be distributed to Owner Participant, and this Agreement shall be of no further
force and effect, upon the election of Owner Participant by notice to Owner Trustee, if such
notice shall be accompanied by the written agreement of Owner Participant assuming all further
obligations of the Trust under or contemplated by the Operative Documents and all other
obligations of Owner Trustee incurred by it as trustee hereunder; provided, however, that no suc.h
election shall be effective until the payment and performance of all of the obligations under the
Notes and the Indenture and the Lien and security interest of the Indenture on the Trust Indenture
Estate shall have been released and the Lease shall have been terminated in accordance with its
terms. Such written agreement shall be reasonably satisfactory in form and substance to Owner
Trustee and shall release Owner Trustee From all further obligations of Owner Trustee hereunder
and under the Delaware Act, the agreements and other instruments mentioned in the preceding
sentence. Nothing herein entitles the Trust and the winding up of the Trust to be released from
any of its obligations under any of the Operative Documents to the extent such obligations arose
or esisted prior to the effective date of the assumption by Owner Participant provided in this
Section 9.02.

                SECTION 9.03 Actions by Owner Trustee upon Termination.                    Upon
termination of this Agreement and the Trust pursuant to Section 9.01 or 9.02 and the winding up
of the Trust, Owner Trustee shall (i) take such action as may be requested by Owner Participant
to transfer the Trust Estate to Owner Participant (or such other party as Owner Participant shall
direct in writing), including, without limitation, the execution of instruments of transfer or


Trust A g r ~ ~ n w nIAnitmk
                       t     Trust HS-EDC-I)    T A - 11                                NY #280315 VI0
       Case 1:19-cv-10378-JMF Document 33-11 Filed 02/06/20 Page 17 of 24



assi_ment with respect to any of the Operative Documents to which the Trust is a party, and (ii)
execute and file with the Secretary of State, at the direction of Owner Participant, a certificate of
cancellation in the form required by Section 3SIO(d) of the Delaware Act.

                               ARTICLE X.
                  SUCCESSOR O\VNER TRUSTEES, CO-OWNER
               OWNER TRUSTEES AND SEPARATE OWNER TRUSTEES

            SECTION 10.01             Resignation      or    Removal      of    Owner      Trustee;
Appointment of Successor.

               (a)      Resignation or Removal. Owner Trustee or any successor Owner Trustee
niay resign at any time without cause by giving at least 60 days’ prior written notice to Owner
Participant, with copies thereof to each Note Holder, Indenture Trustee and Amtrak, such
resignation to be effective upon the acceptance of appointment by the successor Owner Trustee
under Section IO.Ol(b) hereof. In addition, Owner Participant may at any time remove Owner
Trustee without cause by an instrument in writing delivered to Owner Trustee, with copies
thereof to each Note Holder, Indenture Trustee and Amtrak, such removal to be effective upon
the acceptance of appointment by the successor Owner Trustee under Section 10.01(b) hereof.
In the case of the resignation or removal of Owner Trustee, Owner Participant may appoint a
successor Owner Trustee by an instrument signed by Owner Participant. If a successor Owner
Trustee shall not have been appointed within 30 days after the giving of written notice of such
resignation or the delivery of the written instrument with respect to such removal, Owner Trustee
or Owner Participant may apply to any court of competent jurisdiction to appoint a successor
Owner Trustee to act until such time, if any, as a successor shall have been appointed as above
provided. Any successor Owner Trustee so appointed by such court shall immediately and
without further act be superseded by any successor Owner Trustee appointed as above provided
within one year from the date of the appointment by such court.

                (b)     Acceptance of Appointment, Any successor Owner Trustee, however
appointed. shall execute and deliver to the predecessor Owner Trustee, with copies thereof to
Owner Participant, Indenture Trustee and Amtrak, an instrument accepting such appointment,
and thereupon such successor Owner Trustee, without further act, shall become vested with all
the estates, properties, rights, powers, duties and trusts of the predecessor Owner Trustee in the
trust hereunder with like effect as if originally named Owner Trustee herein; but nevertheless,
upon the written request of such successor Owner Trustee, such predecessor Owner Trustee shall
execute and deliver an instrument transferring to such successor Owner Trustee, upon the trust
herein expressed, all the estates, properties, rights, powers and trust of such predecessor Owner
Trustee, and such predecessor Owner Trustee shall duly assign, transfer, deliver and pay over to
such successor Owner Trustee all monies or other property then held by such predecessor Owner
Trustee upon the trust herein expressed. Upon any such transfer by a predecessor Owner Trustee,
such predecessor Owner Trustee shall provide the successor Owner Trustee and Owner
Participant an accounting of the Trust Estate and the trust hereunder. The succ.essor Owner
Trustee shall prepare and file or record in every public office where any of the Operative
Documents or evidence thereof shall have been filed and recorded appropriate evidence of such
transfer, in the manner and within the time necessary to preserve and protect the interest of
       Case 1:19-cv-10378-JMF Document 33-11 Filed 02/06/20 Page 18 of 24



Owner Trustee (and Owner Participant) in the Trust Estate and to preserve, protect and maintain
the perfection of the Lien of the Indenture thereon.

                (c)     Qualification. Any successor Owner Trustee, however appointed, shall be
a bank or trust company incorporated and doing business within the United States, qualified to
act as trustee hereunder pursuant to Section 3807 of the Delaware Act, and having a combined
capital and surplus of at least S100,000,000, if there be such an institution willing, able and
legally qualified to perform the duties of Owner Trustee hereunder upon reasonable or customary
terms.

                (d)     Mercer: Conversion: Consolidation. Any corporation into which Trust
Company may be merged or converted or with which it may be consolidated, or any corporation
resulting from any merger, conversion or consolidation to which Trust Company shall be a party,
or any corporation to which substantially all the corporate trust business of Trust Company may
be transferred, shall, subject to the terms of Section lO.Ol(c) hereof, be Owner Trustee hereunder
without further act; provided, however, that if Trust Company is not the surviving corporation of
such merger, conversion or consolidation operating under the same name, and in the case of any
such transfer of all of the corporate trust business of Trust Company, the successor or transferee
of Trust Company shall prepare and file or record in every public office where any of the
Operative Documents or evidence thereof shall have been filed and recorded appropriate
evidence of such succession, name change or transfer, in the manner and within the time
necessary to preserve and protect the interest of Owner Trustee (and Owner Participant) in the
Trust Estate and to preserve, protect and maintain the perfection of the Lien of the Indenture
thereon.

                SECTION 10.02           Co-owner Trustees and Separate Owner Trustees.
Whenever Owner Trustee or Owner Participant shall deem it necessary or prudent in order either
to conform to any law of any jurisdiction in which all or any part of the Trust Estate shall be
situated or to make any claim or bring any suit with respect to the Trust Estate or any Operative
Document, or shall be advised by counsel satisfactory to it that it is so necessary or prudent, or
Owner Trustee shall have been directed to do so by Owner Participant, Owner Trustee and
Owner Participant shall execute and deliver an agreement supplemental hereto and all other
instruments and agreements, and shall take all other action, necessary or proper to constitute one
or more Persons (and Owner Trustee may appoint one or more of its officers) either as co-trustee
or co-trustees, jointly with Owner Trustee of all or any part of the Trust Estate, or as separate
trustee or separate trustees of all or any part of the Trust Estate, and to vest in such Persons, in
such capacity, such title to the Trust Estate or any part thereof, and such rights or duties as may
be necessary or desirable, all for such period and under such terms and conditions as are
satisfactory to Owner Trustee and Owner Participant. Notice of any of the foregoing shall be
given to Indenture Trustee and Anitrak. In case any co-trustee or separate trustee shall die,
become incapable of acting, resign or be removed, title to the Trust Estate and all rights and
duties of such co-trustee or separate trustee shall, so far as permitted by law, vest in and be
exercised by Owner Trustee, without the appointment of a successor to such co-trustee or
separate trustee.




                                             T A - 13                                   NY 6280315 "10
          Case 1:19-cv-10378-JMF Document 33-11 Filed 02/06/20 Page 19 of 24



                                            ARTICLE XI.
                                    SUPPLEMENTS AND AMENDMENTS

                SECTION 11.01          Supplements and Amendments. At the written request of
Owner Participant, but subject to Section 11.02 hereof and Sections 9.3(ii) and 9.7 of the
Participation Agreement, this Agreement may be amended, supplemented or otherwise modified
by a written instrument signed by Trust Company and Owner Participant, but if in the reasonable
opinion of Trust Company any instrument required to be so executed adversely affects any right,
duty or liability of, or immunity or indemnity in favor of, Trust Company under this Agreement
or any of the documents contemplated hereby to which Trust Company or Owner Trustee is a
party, or would cause or result in any conflict with or breach of any terms, conditions or
provisions of, or default under, the charter or by-law of Trust Company or any document
contemplated hereby to which Trust Company or Owner Trustee is a party, Trust Company may
decline to execute such instrument.

               SECTION 11.02          Limitation on Amendments. Notwithstanding Section
11.01 hereof, Trust Company shall not, without the consent of Indenture Trustee, execute any
amendment of Article K or Section IO.Ol(c) or any other amendment that might result in the
Trust being terminated prior to the satisfaction and discharge of the Lien and security interest of
the Indenture on the Trust Indenture Estate or prior to the payment in full of the principal of and
premium, if any, and interest on the Secured Notes or that would have a material adverse effect
on the Trust Indenture Estate or the holders of the Secured Notes.

                                      ARTICLE XII.
                       TRANSFER OF INTEREST OF OWNER PARTICIPANT

                SECTION 12.01           Transfer of Interest of Owner Participant. Subject to
the provisions of the Operative Documents, Owner Participant may assign, convey or otherwise
transfer all or a portion of its right, title and interest in and to the Trust Estate and any other
rights of Owner Participant under the Operative Documents by giving written notice to Owner
Trustee at least I O Business Days prior to such proposed transfer specifying (i) the name and
address of the proposed Transferee, and (ii) the effective date of the proposed transfer. Upon any
assignment, conveyance or transfer of all or a portion of the interest of Owner Participant to a
Person satisfying the requirements of Section lO.l(i)(a) of the Participation Agreement, the
transferor Owner Participant shall, upon such assignment, conveyance or transfer, be released
and discharged without further act or formality whatsoever from the indemnification obligations
imposed under Section 8.01 hereof arising after such transfer date. Owner Trustee shall not be
on notice of or otherwise be bound by any such assignment, conveyance or transfer until it shall
have received either written notice thereof or an executed counterpart of the instrument of such
assignment, conveyance or transfer.

                SECTION 12.02         Transferee's Agreement. No assignment, conveyance or
other transfer pursuant to Section 12.01 hereof shall be effective unless the Transferee shall have
executed and delivered to Trust Company an instrument containing the Transferee's ageement
to be bound by the terms of this Agreement.



TmrusI Agrcenlenr IAnirmk Tmrl HS-EDC-I)      T A - I4                                 NY #?SO315 v10
           Case 1:19-cv-10378-JMF Document 33-11 Filed 02/06/20 Page 20 of 24



                                             ARTICLE M I L
                                           RIISCELLANEOUS

                   SECTION 13.01           No Leeal Title to Trust Estate in Owner Participant.
    Owner Participant shall not have legal title to any part of the Trust Estate or any other rights of
    Owner Trustee or the Trust under the Operative Documents. No transfer, by operation of law or
    otherwise, of any right, title and interest of Owner Participant in and to the Trust Estate or any
    other rights of Owner Trustee under the Operative Documents shall operate to ternlinate this
    Agreement or the Trust or entitle any successors or transferee of Owner Participant to an
    accounting or to the transfer of legal title to any part of the Trust Estate or any other rights of
    Owner Trustee or the Trust under the Operative Documents.

                    SECTION 13.02         Sale of Equipment bv Owner Trustee Binding. Any
    assignment. sale, transfer or other conveyance of the interest held by the Trust or by Owner
    Trustee on behalf of the Trust in the Units made pursuant to the terms hereof or of the Lease, the
    Participation Agreement or any other Operative Document shall bind Owner Participant and
    shall be effective to transfer or convey all right, title and interest of the Trust and Owner
    Participant in and to the such Units. No purchaser or other grantee shall be required to inquire as
I   to the authorization, necessity, expediency or regularity of such assignment, sale, transfer or
    conveyance or as to the application of any sale or other proceeds with respect thereto by Owner
    Trustee.

                    SECTION 13.03           Limitations on Rights of Others. Except in respect of
    Sections 2 .01, 2.02, 5.Ol(a), 7.01, 9.01, 9.02, tO.t(a) and 11.02 hereof, nothing herein, whether
    expressed or implied, shall be construed to give any Person other than Trust Company and
    Owner Participant any legal or equitable right, remedy or claim under or in respect of this
    Agreement, any covenants, conditions or provisions contained herein or the Trust Estate. It is
    the intention of the parties hereto that the Trust created by this Trust Agreement constitutes a
    statutory business trust governed by the Delaware Act, taxable as a grantor trust and not as a
    corporation or an association tasable as a corporation, and each of the parties hereto covenant
    and agree that it will not take any action that would result in the Trust being taxed as other than a
    grantor trust.

                  SECTION 13.04            m.       Any notice, request or other communication
    hereunder shall be in writing and, if mailed. shall be deemed to be duly given or made when
    given or made in accordance with the Participation Agreement.

                   SECTION 13.05          Severabilitv. Any provision hereof that is prohibited or
    unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such
    prohibition or unenforceability without invalidating the remaining provisions hereof, and any
    such prohibition or unenforceability in any jurisdiction shall not invalidate or render
    unenforceable such provision in any other jurisdiction.

                    SECTION 13.06           Limitation on Owner Participant’s Liability. Owner
    Participant shall not have any liability for the performance of this Agreement except as expressly
    set forth herein.



                                                  T A - 15                                   NY S?80115 v10
       Case 1:19-cv-10378-JMF Document 33-11 Filed 02/06/20 Page 21 of 24



                SECTION 13.07         Separate Counterparts. This Agreement niay be executed
in any number of counterparts and by the different parties hereto on separate counterparts (or
upon separate signature pages bound together into one or more counterparts), each of which
when so executed and delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

               SECTION 13.08          Successors and Assiens. All covenants and agreements
contained herein shall be binding upon, and inure to the benefit of, Trust Company, Owner
Trustee and its successors and assigns, and Owner Participant, its successors and its assigns, all
as herein provided. Any request, notice, direction, consent, waiver or other instrument or action
by Owner Participant shall bind its successors and assigns.

               SECTION 13.09        Headines. The headings of the various Articles and
Sections herein are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

           SECTION 13.10  GOVERNING LAW. THIS TRUST AGREEMENT
SHALL IN ALL RESPECTS BE GOVEWTD BY, AhTD CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF DELAWARE, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE.

               SECTION 13.1 1     Performance bv Owner Participant. Any obligation of
the Trust hereunder or under the Lease or any other document contemplated herein may be
performed by Owner Partkipant, and any such performance shall not be construed as a
revocation of the Trust.

                SECTION 13.12          Waivers. No term or provision hereof niay be changed,
waived, discharged or terminated orally, but only by an instrument in writing entered into in
compliance with the terms hereof; and any waiver of the terms hereof shall be effective only in
the specific instance and for the specific purpose given.

               SECTION 13.13           Administration of Trust.        The principal place of
administration of the trust created by this Agreement shall be in Wilmington, Delaware.




                                            T A - 16                                  NY 1?80315 v10
     Case 1:19-cv-10378-JMF Document 33-11 Filed 02/06/20 Page 22 of 24



               IN WITNESS WHEREOF. the parties hereto have caused this Agreement to be
duly executed by their respective officers thereunto duly authorized as of the day and year first
above written.



                                            WILMINGTON TRUST COMPAIiY


                                            By:
                                                    Name:
                                                    Title:
                                                              W. CHRIS SPONENBERC
                                                              ASSISTANT VICE PRESIDENT




Trust Agreement (Amtrak Trust HS-EDC-I)
      Case 1:19-cv-10378-JMF Document 33-11 Filed 02/06/20 Page 23 of 24




               IN WITNESS WHEREOF. the parties hereto have caused this Agreement to be
duly executed by their respective officers thereunto duly authorized as of the day and year first
above written.



                                            HNB INVESTMENT CORP.




Trust Agreement (Amrrsk Trust HS-EDC-I)
         Case 1:19-cv-10378-JMF Document 33-11 Filed 02/06/20 Page 24 of 24



                                         EXHIBIT A

                                 CERTIFICATE OF TRUST

                                              OF

                                AMTRAK TRUST HS-EDC-I

                THIS CERTIFICATE OF TRUST OF AMTRAK TRUST HS-EDC-I (the
“Trirsr”) is being duly executed and filed by the undersigned on behalf of the Trust to create a
business trust under the De.laware Business Trust Act (12 Del. Q& $3801 e    t..     )‘‘Act”).
                                                                                  (the

    1.   w .The name of the business trust being formed hereby is AMTRAK TRUST HS-
         EDC- 1.

   2. Trustee. The name and business address of the trustee of the Trust with its principal
      place of business in the State of Delaware is as follows:

               Wilmington Trust Company
               Rodney Square North
               1110 North Market Street
               Wilmington, DE 19890-0001
               Attn: Corporate Trust Administration

               IN WITNESS WHEREOF, the undersigned has duly executed this Certificate of
Trust in accordance with Section 381 l(a) of the Act.



                                            WILMINGTON TRUST COMPANY,
                                            not in its individual capacity but solely as trustee of
                                            the Trust



                                            By:
                                                  Name:
                                                  Title:




                                           Exhibit A
